DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erica Gordon (73019) on 4/29/2022.

The application has been amended as follows: 
Claim 1, Line 12: “detecting [[an]] the error”
Claim 1, Line 17: “media controller”
Claim 2, Line 7, “detecting [[an]] the error”
Claim 6, Line 12: “detecting [[an]] the error”
Claim 6, Line 17: “media controller”
Claim 10, Line 4: “detecting the error in the data stored in the non-volatile memory”
Claim 11, Lines 8-9: “from the first execution trace buffer or the second execution trace buffer”
Claim 11, Line 10: “detecting [[an]] errors”
Claim 11, Line 15: “media controller”
Claim 12: “detecting errors in the data stored in the non-volatile memory”
Claim 13: “detecting errors in the data stored in the non-volatile memory”
Claim 14: “The method of claim 11, wherein correcting detected errors in the data stored in the non-volatile memory comprises traversing the first execution trace buffer and the second execution trace buffer and selecting all data-modifying commands corresponding to [[a]] detected errors in the data stored in the non-volatile memory and replaying the selected data-modifying commands.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2017/0168892: A mirrored command queue mirrors commands of a main command queue that modify data in non-volatile memory. When there is an error in data read back after a command from the main command queue, the command is replayed from the mirrored command queue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113